Citation Nr: 0638799	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969, including a period of service in the Republic of 
Vietnam during the Vietnam War.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 RO decision.  The veteran testified 
before the Board in May 2006.    

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is needed of him.


REMAND

Additional development is needed in this case.

The veteran contends that he currently suffers from PTSD as a 
result of stressful experiences that occurred during his 
Vietnam service.  

It is unclear from the record whether the veteran currently 
suffers from PTSD.  In January 2004, a VA psychiatrist 
diagnosed depression not otherwise specified, rule out PTSD.  
At the May 2006 Board hearing, the veteran also testified 
that he has been attending a monthly VA PTSD group therapy 
program.  A VA appointment list also refers to a March 26, 
2004, appointment for a VA PTSD group therapy program.  
However, the claims folder contains only records up to March 
23, 2004, and one additional non-psychiatric treatment record 
from May 2004.  In light of the veteran's report that he is 
now participating in a monthly VA PTSD program and that he 
believes his treating providers have diagnosed him with PTSD, 
the RO should obtain all of the veteran's VA medical records 
from March 2004 to the present, including any March 2004 
records that have previously been omitted, such as the March 
26, 2004, appointment.

If and only if additional VA medical records from March 2004 
to the present reveal diagnosis of or treatment for PTSD, the 
RO should then schedule the veteran for an examination to 
assess the veteran's current psychiatric disorder, including 
whether he has PTSD that comports with the requirements of 
DSM-IV.  See 38 C.F.R. §§ 4.125, 4.126 (2006).

The Board notes that an April 1986 letter from the Social 
Security Administration (SSA) indicates that the veteran had 
been receiving SSA disability benefits at that time.  In 
January 2004, the veteran reported being unable to remember 
why he was receiving SSA disability benefits, but he also 
indicated to his treating VA psychiatrist that "I went into 
the hospital with burns and when I came out, I was on 
disability."  In light of the veteran's January 2004 
statement regarding his hospitalization for burns that was 
then followed by receipt of SSA disability benefits, these 
records would not be relevant or helpful to this case.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request VA medical records of 
treatment for the veteran from March 2004 
to the present, including any March 2004 
records that have previously been omitted, 
such as a March 26, 2004, appointment, as 
noted on the veteran's VA appointment 
list.

2.  If and only if additional VA medical 
records from March 2004 to the present 
reveal diagnosis of or treatment for PTSD, 
the RO should then schedule the veteran 
for an examination to assess the veteran's 
current psychiatric disorder, including 
whether he has PTSD that comports with the 
requirements of DSM-IV.  See 38 C.F.R. 
§§ 4.125, 4.126 (2006).  Provide the 
claims folder to the examiner.  The 
examiner should discuss the veteran's 
stressors and describe what relationship, 
if any, any identified psychiatric 
disorder (including PTSD) has to any 
claimed in-service stressors.  

3.  Then readjudicate the claim for service 
connection for PTSD.  If the decision 
remains adverse to the veteran, provide him 
and his representative with a supplemental 
statement of the case and the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board for its 
review, as appropriate.

The Board expresses no opinion as to the merits of the case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

